Conviction for violating the loan brokers' statute, punishment a fine of $125.
No bills of exception appear in the record, and no statement of facts accompanies the transcript. Appellant filed a motion to quash the information, but does not save the questions there presented by bill of exceptions. Art. 667 of our Code of Criminal Procedure of 1925 requires that a bill of exceptions be preserved in order to bring before this court complaints of the rulings on the trial. Many authorities are cited in the annotation by Mr. Vernon of said article. Tores v. State,74 Tex. Crim. 37; White v. State, 79 Tex.Crim. Rep.; Peace *Page 617 
v. State, 196 S.W. 952; Anselmo v. State, 82 Tex. Crim. 595; Shaw v. State, 89 Tex.Crim. Rep.. We have recently upheld the constitutionality of the law under which this prosecution was brought. Brand v. State, 3 S.W.2d 439.
Finding no error in the record, the judgment will be affirmed.
Affirmed.